Back to Form 10-K [form10k.htm]
Exhibit 10.57.1

WellCare of Florida, Inc.
d/b/a Staywell Health Plan of Florida
 
Medicaid HMO Non-Reform Contract

 
AHCA CONTRACT  NO. FA904

AMENDMENT NO. 1

 
THIS CONTRACT, entered into between the STATE OF FLORIDA, AGENCY FOR HEALTH CARE
ADMINISTRATION, hereinafter referred to as the "Agency" and WELLCARE OF FLORIDA,
INC. D/B/A STAYWELL HEALTH PLAN OF FLORIDA, hereinafter referred to as the
"Vendor" or the "Health Plan", is hereby amended as follows:


 
1.
Effective January 1, 2010, Attachment I, Scope of Services, Capitated Health
Plans, Section D., Service(s) to be Provided, Item 2., Approved Expanded
Benefits, sub-item a., is hereby amended to include Table 6-A, Revised Expanded
Services, as follows. All references in the Contract to Table 6, Expanded
Services, shall hereinafter also refer to Table 6-A, as appropriate.



 
TABLE 6-A
Revised Expanded Services
Effective January 1, 2010
 
None



 

  All provisions not in conflict with this amendment are still in effect and are
to be performed at the level specified in the Contract.       This amendment and
all its attachments are hereby made a part of the Contract.       This amendment
cannot be executed unless all previous amendments to this Contract have been
fully executed.

    
IN WITNESS WHEREOF, the parties hereto have caused this one (1) page amendment
(which includes all attachments hereto) to be executed by their officials
thereunto duly authorized.


WELLCARE OF FLORIDA, INC. D/B/A
STAYWELL HEALTH PLAN OF FLORIDA
 
 
STATE OF FLORIDA, AGENCY FOR
HEALTH CARE ADMINISTRATION

SIGNED
BY: /s/ Heath Schiesser                           
 
Name: Heath Schiesser                            
 
Title: President & CEO                             
 
Date: _________________________                                  
 
SIGNED
BY: /s/ Thomas W. Arnold                     
 
Name: Thomas W. Arnold                      
 
Title: Secretary                                          
 
Date:11/12/09                                             

 
 
REMAINDER OF PAGE INTENTIONALLY LEFT BLANK















AHCA Contract No. FA904, Amendment No. 1, Page 1 of 1